Citation Nr: 0017717	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  98-14 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  The propriety of the initial 20 percent rating assigned 
for the veteran's service-connected lumbosacral strain.  

2.  Entitlement to an increased rating for the service-
connected right shoulder disability, currently evaluated as 
20 percent disabling.  

3.  Entitlement to a total compensation rating based on 
individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from March 1992 to February 
1997.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Phoenix, Arizona, RO which granted service connection for the 
veteran's lumbosacral strain and assigned a noncompensable 
evaluation.  

In June 1998, the veteran's claims file was transferred to 
the Buffalo, New York, RO because of his change in residence.  

In September 1999, the Board remanded the case for additional 
development.  

In February 2000, the RO assigned an increased rating of 20 
percent for the service-connected lumbosacral strain.  



REMAND

Pursuant to the September 1999 remand, the RO arranged for an 
examination of the veteran's back to comport with the 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter the "Court") in DeLuca 
v. Brown, 8 Vet. App. 202 (1995) regarding 38 C.F.R §§ 4.40 
and 4.45.  The report of the examination, however, does not 
appear to be consistent with the examiner's response to 
specific questions posed by the Board.  The report of the 
physical examination suggests that the veteran's low back 
disability is not severely disabling.  Nonetheless, in 
response to the Board's questions, the examiner stated that 
the veteran's "lumbar spine range of motion was limited in 
this examination because he was experiencing severe pain and 
fatigue during range of motion."  The examiner also noted 
that the veteran had reported that, when the pain got worse 
that he was unable to move his back or get out of bed.  In 
light of these inconsistencies, the RO should arrange for 
another examination.  

In addition, in January 2000, the veteran requested an 
increased rating for his service-connected right shoulder 
disability.  In doing so, he stated that he had lost his job 
due to this disability.  The Board construes this statement 
as a claim of entitlement to TDIU.  Interestingly, the 
January 2000 VA examiner noted that the veteran was 
unemployed due to his shoulder disability.  

Finally, in denying an increased rating for the veteran's 
right shoulder disability, the RO relied solely on private 
medical reports.  Inasmuch as the veteran had submitted a 
well-grounded claim for an increased rating (see Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992)), the RO should have first 
arranged for a VA examination of the shoulder.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  As this issue and 
the back issue are inextricably intertwined with the TDIU 
issue, the RO should fully develop and adjudicate all of the 
issues raised by the veteran.  

Under the circumstances, the undersigned finds that further 
development is required, and the case is REMANDED to the RO 
for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
January 2000 for right shoulder and low 
back disability.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.

2.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the current severity of his service-
connected lumbosacral strain and right 
shoulder disorder.  All indicated tests, 
including range of motion studies, must 
be conducted.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner should report detailed 
clinical findings and comment 
specifically on the likely degree of 
disability attributable to the service-
connected lumbosacral strain and right 
shoulder disability.  The examiner also 
should identify any objective evidence of 
pain or functional loss due to pain 
associated with the service-connected 
lumbosacral strain and right shoulder 
disability.  The examiner should be 
requested to provide an opinion as to the 
extent that pain limits the veteran's 
functional ability.  The examiner should 
also be requested to determine whether, 
and to what extent, the low back and 
right shoulder exhibit weakened movement, 
excess fatigability, or incoordination.  
Finally, the examiner should provide an 
opinion concerning the degree of 
industrial inadaptability caused by the 
service-connected lumbosacral strain and 
right shoulder disability. A complete 
rationale for any opinion expressed must 
be provided.  

3.  After undertaking any additional 
development deemed warranted, the RO 
should review the issues on appeal.  In 
doing so, the RO must consider the 
Court's decision in Fenderson v. West, as 
well as the Court's holding in DeLuca v. 
Brown, 8 Vet. App. 202 regarding 38 C.F.R 
§§ 4.40 and 4.45.  Due consideration 
should be given to all pertinent laws and 
regulations.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




